Martoche, J.P., and Pine, J. (dissenting).
We respectfully dissent and would reverse. It is well established that “ ‘[a] moving party must affirmatively [demonstrate] the merits of its cause *1078of action or defense and does not meet its burden by noting gaps in its opponent’s proof ” (Dodge v City of Hornell Indus. Dev. Agency, 286 AD2d 902, 903 [2001], quoting Orcutt v American Linen Supply Co., 212 AD2d 979, 980 [1995]; see e.g. Hunley v University of Rochester Strong Mem. Hosp., 294 AD2d 923 [2002]; Donohue v Seven Seventeen HB Buffalo Corp., 292 AD2d 786 [2002]; Kajfasz v Wal-Mart Stores, 288 AD2d 902 [2001]). We agree with plaintiffs that they alleged facts and conditions from which defendant’s negligence may reasonably be inferred and that defendant failed to meet its initial burden on its motion for summary judgment dismissing the complaint (see generally Zuckerman v City of New York, 49 NY2d 557, 562 [1980]). In our view, defendant failed to submit evidence establishing as a matter of law that it was not negligent, or that any alleged negligence was not a proximate cause of the injuries sustained by plaintiff Albertha McGill (see generally Kanney v Goodyear Tire & Rubber Co., 245 AD2d 1034, 1036 [1997]; Brennan v Carriage House Motor Cars, 224 AD2d 204, 205 [1996]). We therefore would reverse the order, deny defendant’s motion and reinstate the complaint. Present—Martoche, J.P., Smith, Centra, Lunn and Pine, JJ.